DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-17 of U.S. Patent No. 11,873,376. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitation of instant claims 1-20 can be found in claims 1-5 and 11-17 of U.S. Patent No. 11,873,376.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  It appears the recitation “a N-type semiconductor substrate” should read “an N-type semiconductor substrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 1 and 11 recite the limitation “wherein the semiconductor substrate is an N-type semiconductor substrate”.  However, the claims previously recite “a N-type semiconductor substrate”.  Accordingly, the limitations reciting the desired conductivity of the substrate does not further limit the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276515, Chang et al. in view of US 2020/0287066, Stodolny et al. and CN 210897294, Shuo et al.
Regarding claim 1
Chang teaches a solar cell (100) [Fig. 1 and paragraphs 0169-0172], comprising: 
an N-type semiconductor substrate (10) comprising a first surface (front surface) and a second surface (back surface) that are opposite to each other [Fig. 11 and paragraphs 0028, 0031 and 0170-0171];
a first dielectric layer (corresponding to tunneling layer 22 which reads on the claimed first dielectric layer as it is made from dielectric materials e.g., silicon oxide, silicon nitride, etc.) located on the first surface (front surface) [Fig. 11 and paragraphs 0037 and 0171];
a first N+ doped layer (corresponding to front surface field area 34 having the same conductivity type, p-type or n-type, as that of the semiconductor substrate 10) located on a surface of the first dielectric layer (22) [Fig. 11, paragraphs 0030, 0033, 0154-0155 and 0169-0172];
a first passivation layer (corresponding to anti-reflection film 26 exhibiting excellent insulation and passivation properties) located on a surface of the first N+ doped layer (34) [Fig. 11, paragraphs 0038, 0083, 0131 and 0161]; 
a first electrode (44) located on a surface of the first passivation layer (26) [Fig. 11 and paragraph 0157]; 
a second dielectric layer (corresponding to tunneling layer 20 which reads on the claimed second dielectric as it is made from dielectric materials e.g., silicon oxide, silicon nitride, etc.) located on the second surface (back surface) [Fig. 11 and paragraphs 0037 and 0171]; 
a first P+ doped layer (corresponding to conductive area 32 disposed on the back surface and forming an emitter area, the conducive area 32 having a doping, p-type or n-type, opposite to that of the semiconductor substrate 10) located on a surface of the second dielectric layer (20) [Fig. 11, paragraphs 0030, 0033, 0044, 0096-0097 and 0169-0172];
a second passivation layer (corresponding to insulation layer 40a exhibiting excellent insulation and passivation properties) located on a surface of the first P+ doped layer (32) [Fig. 11, paragraphs 0127, 0131, 0158 and 0161]; and 
a second electrode (42) located on a surface of the second passivation layer (40a) [Fig. 11, paragraphs 0158 and 0162],
wherein the semiconductor substrate (10) is an N-type semiconductor substrate (the semiconductor substrate 10 has a first conductivity type selected from a n-type or p-type conductivity) [paragraphs 0030, 0033, 0044, 0096-0097, 0154-0155 and 0169-0172], the first surface is a front surface of the semiconductor substrate (10) and the second surface is a back surface of the semiconductor substrate (10) [Fig. 11 and paragraphs 0034-0035], and
wherein the at least one region of the first N+ doped layer (34) corresponds to a region of the first electrode (44) [Fig. 11].

    PNG
    media_image1.png
    215
    429
    media_image1.png
    Greyscale

Fig. 11
Chang does not teach at least one region on the surface of the first N+ doped layer is further provided with a third dielectric layer and a second N+ doped layer, wherein the first electrode penetrates through the first passivation layer to be in contact with the second N+ doped layer.
Stoldony teaches a solar cell (10) comprising a first doped layer (3) on a surface of a semiconductor substrate (2) [Fig. 2A and paragraphs 0013], wherein at least one region (corresponding to region where the electrodes are formed) on the surface of the first doped layer (3) is provided with a dielectric layer (4) and a second doped layer (corresponding to passivating layer 5 which has the same conductivity as the underlying doped semiconductor layer 3 ) [Fig. 2A and paragraph 0013], and a first electrode (6) penetrates through a first passivation layer (7) to be in contact with the second N+ doped layer (5) [Fig. 2A and paragraph 0014 and 0018], and wherein the at least one region on the surface of the first doped layer (3) corresponds to a region of the first electrode (6) [Fig. 2A].
By providing a further dielectric layer and a further doped region on at least a portion of the doped layer corresponding to the regions where the electrode layers are formed, excellent passivation below the metal is provided with no additional or excessive optical losses [Paragraphs 0012-0014]. Such improves the lateral conductivity for electron/hole transport locally, the series resistance, in all further improving the efficiency of a resulting photovoltaic cell [paragraphs 0006 and 0012-0014].
Chang and Stoldony are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the regions of the N+ doped layer of Chang, which correspond to the regions where the electrodes are formed, to comprise a third dielectric layer and a second N+ layer (doped layer having the same conductivity as that of the underlying doped semiconductor), as in Stoldony, in order to provide excellent passivation below the metal with no additional or excessive optical losses thereby improving the lateral conductivity for electron/hole transport locally, the series resistance, in all further improving the efficiency of a resulting photovoltaic cell [Stoldony, paragraphs 0006 and 0012-0014].
Modified Chang does not teach at least one region of the first N+ doped layer is formed as a thickened N+ doped region, the first electrode penetrates through the first passivation layer to be in contact with the thickened N+ doped region.
Shuo teaches a doped layer (30) comprising regions (31) that are formed as thickened doped regions [Fig. 3 and paragraph 0029], wherein electrode layers penetrate through a passivation layer (40) such that they contact the thickened doped portions (31) [Fig. 3, paragraphs 0027-0029], and wherein regions (31) of the doped layer (30) correspond to the regions where the electrode layers are formed [Fig. 3 and paragraph 0029].  By providing such thickened regions the recombination loss and contact resistance at the position of the metal electrode area is reduced [paragraphs 0018 and 0029].
	Modified Chang and Shuo are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the regions of first N+ doped layer of modified Chang that are to be in contact with the electrodes to be formed as a thickened N+ doped region, as in Shuo, in order to reduce the recombination loss and contact resistance at the position of the metal electrode area [Shuo, paragraphs 0018 and 0029].
Regarding claim 2-3 and 6
Modified Chang teaches the solar cell as set forth above, wherein the first N+ doped layer (34) has a thickness in a range from 5nm to 30nm (1 nm to 100 nm) [Chang, paragraph 0051], and wherein the second N+ doped layer (5) has a thickness in a range from 50nm to 150nm (doped regions corresponding to areas where the electrode layers are to be formed have a thickness in a range of 80-300 nm in order to reduce the recombination loss and contact resistance at the position of the metal electrode area) [Shuo, paragraphs 0018 and 0029-0030].
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Examiner notes that the above combinations necessarily teaches the limitation “a thickness of the second N+ doped layer is greater than a thickness of the first N+ doped layer”.
Modified Chang does not teach the first dielectric layer having a different thickness from the second dielectric layer.
However, said parameter is recognized as a result-effective variable.  Chang teaches that when the thickness of the dielectric layers exceeds 5 nm, smooth tunneling does not occur, and consequently, the solar cell cannot operate.  On the other hand, when the thickness is below 0.1 nm, it may be difficult to form a dielectric having the desired quality [Chang, paragraphs 0038 and 0171].
Accordingly, in the absence of criticality or unexpected results with respect to the thickness of the first and second dielectric layers (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired tunneling effect and quality [Chang, paragraphs 0038 and 0171].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 4
Modified Chang teaches the solar cell as set forth above, wherein the thickened N+ doped region has a thickness in a range from 80nm to 200nm (80-300 nm) [Shuo, paragraph 0030].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 5
Modified Chang teaches the solar cell as set forth above, wherein the first dielectric layer (22) comprises at least one of silicon oxide, hafnium oxide, titanium oxide, silicon nitride, silicon oxynitride, or aluminum oxide [Chang, paragraphs 0037 and 0171]; and the first dielectric layer (22) has a thickness in a range from 0.5nm to 3nm (5 nm or less) [Chang, paragraphs 0038 and 0171].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 8
Modified Chang teaches the solar cell as set forth above, wherein the second dielectric layer (20) comprises at least one of silicon oxide, hafnium oxide, titanium oxide, silicon nitride, silicon oxynitride, or aluminum oxide [Chang and paragraphs 0036-0037 and 0171]; and the second dielectric layer (20) has a thickness in a range from 0.5nm to 3nm (5 nm or less) [Chang, paragraphs 0038 and 0171].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 9
Modified Chang teaches the solar cell as set forth above, wherein the first P+ doped layer (32) has a doping concentration in a range from 5x1019 cm-3 to 6x1020 cm3 (5x1018/cm3 to 1x1020/cm3) [Chang, paragraphs 0073, 0120 and 0135]; and the first P+ doped layer has a thickness in a range from 80nm to 300nm (100 nm to 400 nm) [Chang, paragraph 0121].
Further, it is noted that the thickness of the doped areas is recognized as a result-effective variable.  Modified Chang teaches that the doped/conductive area is must have a thickness sufficient to provide low resistance in order to improve connection with the corresponding electrode [paragraph 0121]. 
Absent a showing of criticality or unexpected results with respect to the thickness of the first p+ doped layer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired resistance while maintaining appropriate charge carrier transfer [Chang, paragraphs 0076 and 0121].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0276515, Chang et al. in view of US 2020/0287066, Stodolny et al. and CN 210897294, Shuo et al. as applied to claims 1-6 and 8-9 above, and further in view of US 2012/0055538, Lee et al.
All the limitations of claim 1 have been set forth above.
Regarding claim 7
Modified Chang teaches the solar cell as set forth above, wherein the first passivation layer (26) comprises at least one of silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide [Chang, paragraph 0083].
Modified Chang is silent to the first passivation layer (26) having a thickness in a range of 70nm to 180 nm.
Lee teaches a solar cell a passivation layer having a thickness 65 nm to 95 nm is effective in converting a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds to thereby prevent or reduce a recombination and/or a disappearance of carriers moving to the surface of the substrate [paragraphs 0047, 0053 and 0055].
Modified Chang and Lee are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first passivation layer of modified Chang to have a thickness in a range of 65 nm to 95 nm, as in Lee, because a passivation layer having a thickness within said range can effectively convert a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds thereby preventing or reducing a recombination and/or a disappearance of carriers moving to the surface of the substrate [Lee, paragraphs 0047, 0053 and 0055].
Regarding claim 10
Modified Chang teaches the solar cell as set forth above, wherein the second passivation layer (40a) comprises at least one of silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide [Chang, Fig. 11, paragraphs 0127, 0131, 0158-0459 and 0161]
Modified Chang is silent to the second passivation layer (40a) having a thickness in a range of 70nm to 180 nm.
Lee teaches a solar cell a passivation layer having a thickness 65 nm to 95 nm is effective in converting a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds to thereby prevent or reduce a recombination and/or a disappearance of carriers moving to the surface of the substrate [paragraphs 0047, 0053 and 0055].
Modified Chang and Lee are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second passivation layer of modified Chang to have a thickness in a range of 65 nm to 95 nm, as in Lee, because a passivation layer having a thickness within said range can effectively convert a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds thereby preventing or reducing a recombination and/or a disappearance of carriers moving to the surface of the substrate [Lee, paragraphs 0047, 0053 and 0055].
Claims 11-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0225931, Heng et al. in view of US 2016/0276515, Chang et al., US 2020/0287066, Stodolny et al. and CN 210897294, Shuo et al.
Regarding claim 11
Heng teaches a photovoltaic module, comprising solar cells (200/660) [Figs. 2 and 6C, paragraphs 0038 and 0057], wherein at least a part of the solar cells (200/660) is connected to each other in a splicing or stacking manner (the solar cells are arranged such that they overlap forming a shingled pattern) [Fig. 6C and paragraph 0057] and sealed by an encapsulating material [Figs. 2, 4, 5 and 6C, paragraphs 0038, 0045, 0048 and 0057], wherein one of the solar cells (200/600) comprises: 
an N-type semiconductor substrate (202) comprising a first surface and a second surface that are opposite to each other [Fig. 2, paragraphs 0005 and 0038];
a first dielectric layer (corresponding to tunneling barrier layer 204 passivating surface defect states) located on the first surface [Fig. 2 and paragraphs 0037-0038]; 
first N+ doped layer (corresponding to front surface field layer 208 at the front side of the cell) located on a surface of the first dielectric layer (204) [Fig. 2, paragraphs 0005 and 0038]; 
a first anti-reflection layer (212) on a surface of the first N+ doped layer (208) [Fig. 2, paragraphs 0038 and 0048];
a first electrode (216) located on a surface of the first anti-reflection layer (212) [Fig. 2, paragraphs 0038 and 0048]; 
a second dielectric layer (corresponding to tunneling barrier layer 206 passivating surface defect states) located on the second surface [Fig. 2 and paragraph 0038]; 
a first P+ doped layer (corresponding to backside emitter 210) located on a surface of the second dielectric layer (206) [Fig. 2, paragraphs 0005 and 0038];
a second anti-reflection layer (214) located on a surface of the first P+ doped layer [Fig. 2, paragraphs 0038 and 0048]; and 
a second electrode (218) located on a surface of the second anti-reflection layer (214) [Fig. 2, paragraphs 0038 and 0048], 
wherein the semiconductor substrate (202) is an N-type semiconductor substrate [paragraphs 0005 and 0038], the first surface is a front surface of the semiconductor substrate (202) [Fig. 2, paragraphs 0005 and 0038], and the second surface is a back surface of the semiconductor substrate (202) [Fig. 2, paragraphs 0005 and 0038], and 
wherein the at least one region of the first N+ doped layer (208) corresponds to a region of the first electrode (216) [Fig. 2].
	Heng is silent to the tunneling layers comprising dielectric materials, and to the first and second anti-reflection layers having passivating properties.
	Chang teaches that tunneling barrier layers can be made of suitable dielectric materials selected from silicon oxide, silicon nitride, silicon oxide nitride etc. [Fig. 11 and paragraphs 0037 and 0171];
	Chang further teaches a first passivation layer (26) located on a surface of a first N+ doped layer (34) [Fig. 11, paragraphs 0038, 0083, 0131 and 0161], and a second passivation layer (40a) located on a surface of a first P+ doped layer (32) Fig. 11, paragraphs 0038, 0083, 0096-0097, 0131 and 0161], the first and second passivation layers (26 and 40a) comprising a multi-layer stack exhibiting excellent anti-reflection, passivation and insulating properties [paragraphs 0082-0083 and 0129-0131]. 
	Additionally, as further clarification with the conductivity type of the semiconductor substrate and the first and second heavily doped regions, Chang that the conductivity of the semiconductor substrate is selected from p-type or n-type [Fig. 11 and paragraph 0031], wherein a front surface field layer has a conductivity, p-type or n-type, that is the same as the semiconductor substrate [Fig. 11, paragraphs 0030, 0033, 0154-0155 and 0169-0172], and a backside emitter layer has a conductivity, p-type or n-type, opposite to that of the semiconductor substrate [Fig. 11, paragraphs 0030, 0033, 0044, 0096-0097 and 0169-0172].
	Heng and Chang are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tunneling barrier layers of Heng to comprise dielectric materials, as in Chang, because such are suitable tunneling barrier materials capable of passivating surface defects [Chang, paragraphs 0036-0037].  It would have further been obvious to one ordinarily skilled in the art to modify the first and second anti-reflection layers of Heng with the first and second passivating stacks disclosed in Chang in order to provide excellent anti-reflection, passivation and insulating properties [paragraphs 0082-0083 and 0129-0131].  Further, because Chang teaches choosing from p-type or n-type conductivities, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Modified Heng does not teach at least one region on the surface of the first N+ doped layer is further provided with a third dielectric layer and a second N+ doped layer, wherein the first electrode penetrates through the first passivation layer to be in contact with the second N+ doped layer.
Stoldony teaches a solar cell (10) comprising a first doped layer (3) on a surface of a semiconductor substrate (2) [Fig. 2A and paragraphs 0013], wherein at least one region (corresponding to region where the electrodes are formed) on the surface of the first doped layer (3) is provided with a dielectric layer (4) and a second doped layer (corresponding to passivating layer 5 which has the same conductivity as the underlying doped semiconductor layer 3 ) [Fig. 2A and paragraph 0013], and a first electrode (6) penetrates through a first passivation layer (7) to be in contact with the second N+ doped layer (5) [Fig. 2A and paragraph 0014 and 0018], and wherein the at least one region on the surface of the first doped layer (3) corresponds to a region of the first electrode (6) [Fig. 2A].
By providing a further dielectric layer and a further doped region on at least a portion of the doped layer corresponding to the regions where the electrode layers are formed, excellent passivation below the metal is provided with no additional or excessive optical losses [Paragraphs 0012-0014]. Such improves the lateral conductivity for electron/hole transport locally, the series resistance, in all further improving the efficiency of a resulting photovoltaic cell [paragraphs 0006 and 0012-0014].
Modified Heng and Stoldony are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the regions of the N+ doped layer of Modified Heng, which correspond to the regions where the electrodes are formed, to comprise a third dielectric layer and a second N+ layer (doped layer having the same conductivity as that of the underlying doped semiconductor) wherein the electrode penetrated through the first passivation layer to be in contact with said second N+ doped layer, as in Stoldony, in order to provide excellent passivation below the metal with no additional or excessive optical losses thereby improving the lateral conductivity for electron/hole transport locally, the series resistance, in all further improving the efficiency of a resulting photovoltaic cell [Stoldony, paragraphs 0006 and 0012-0014].
Modified Chang does not teach at least one region of the first N+ doped layer is formed as a thickened N+ doped region, the first electrode penetrates through the first passivation layer to be in contact with the thickened N+ doped region.
Shuo teaches a doped layer (30) comprising regions (31) that are formed as thickened doped regions [Fig. 3 and paragraph 0029], wherein electrode layers penetrate through a passivation layer (40) such that they contact the thickened doped portions (31) [Fig. 3, paragraphs 0027-0029], and wherein regions (31) of the doped layer (30) correspond to the regions where the electrode layers are formed [Fig. 3 and paragraph 0029].  By providing such thickened regions the recombination loss and contact resistance at the position of the metal electrode area is reduced [paragraphs 0018 and 0029].
	Modified Chang and Shuo are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the regions of first N+ doped layer of modified Chang that are to be in contact with the electrodes to be formed as a thickened N+ doped region, as in Shuo, in order to reduce the recombination loss and contact resistance at the position of the metal electrode area [Shuo, paragraphs 0018 and 0029].
Regarding claim 12-13 and 16
Modified Heng teaches the solar cell as set forth above, wherein the first N+ doped layer (208) has a thickness in a range from 5nm to 30nm (a first N+ doped layer having a thickness in a range of 1 nm to 100 nm imparts required conductivity) [Chang, paragraphs 0050-0051], and wherein the second N+ doped layer (5) has a thickness in a range from 50nm to 150nm (doped regions corresponding to areas where the electrode layers are to be formed have a thickness in a range of 80-300 nm in order to reduce the recombination loss and contact resistance at the position of the metal electrode area) [Shuo, paragraphs 0018 and 0029-0030; Stoldony, paragraphs 0006 and 0012-0014].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Examiner notes that the above combinations necessarily teaches the limitation “a thickness of the second N+ doped layer is greater than a thickness of the first N+ doped layer”.
Modified Heng does not teach the first dielectric layer having a different thickness from the second dielectric layer.
However, said parameter is recognized as a result-effective variable.  Modified Heng teaches that when the thickness of the dielectric layers exceeds 5 nm, smooth tunneling does not occur, and consequently, the solar cell cannot operate.  On the other hand, when the thickness is below 0.1 nm, it may be difficult to form a dielectric having the desired quality [Chang, paragraphs 0038 and 0171].
Accordingly, in the absence of criticality or unexpected results with respect to the thickness of the first and second dielectric layers (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired tunneling effect and quality [Chang, paragraphs 0038 and 0171].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Regarding claims 14
Modified Chang teaches the solar cell as set forth above, wherein the thickened N+ doped region has a thickness in a range from 80nm to 200nm (80-300 nm) [Shuo, paragraph 0030].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 15
Modified Chang teaches the solar cell as set forth above, wherein the first dielectric layer (204) comprises at least one of silicon oxide, hafnium oxide, titanium oxide, silicon nitride, silicon oxynitride, or aluminum oxide [Chang, paragraphs 0037 and 0171]; and the first dielectric layer (204) has a thickness in a range from 0.5nm to 3nm (5 nm or less) such that appropriate tunneling and desired quality is achieved [Chang, paragraphs 0038 and 0171].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 18
Modified Chang teaches the solar cell as set forth above, wherein the second dielectric layer (206) comprises at least one of silicon oxide, hafnium oxide, titanium oxide, silicon nitride, silicon oxynitride, or aluminum oxide [Chang and paragraphs 0036-0037 and 0171]; and the second dielectric layer (20) has a thickness in a range from 0.5nm to 3nm (5 nm or less) such that appropriate tunneling and desired quality is achieved [Chang, paragraphs 0038 and 0171].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 19
Modified Chang teaches the solar cell as set forth above, wherein the first P+ doped layer (210) has a doping concentration in a range from 5x1019 cm-3 to 6x1020 cm3 (a doping concentration of 5x1018/cm3 to 1x1020/cm3 provides a heavily doped layer with a lower resistance compared to that of the base thereby providing a heavily doped layer having improved properties) [Chang, paragraphs 0073, 0120 and 0135]; and the first P+ doped layer has a thickness in a range from 80nm to 300nm (a thickness in a range of from 100 nm to 400 nm provides low resistance and sufficient conductivity such that the connection with the second electrode is improved) [Chang, paragraphs 0050-0051 and 0121].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Further, it is noted that the thickness of the doped areas is recognized as a result-effective variable.  Modified Heng teaches that the doped/conductive area is must have a thickness sufficient to provide low resistance in order to improve connection with the corresponding electrode [Chang, paragraph 0121]. 
Absent a showing of criticality or unexpected results with respect to the thickness of the first p+ doped layer (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameter through routine experimentation in order to achieve the desired resistance while maintaining appropriate charge carrier transfer [Chang, paragraphs 0076 and 0121].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. in view of US 2016/0276515, Chang et al., US 2020/0287066, Stodolny et al. and CN 210897294, Shuo et al. as applied to claims 11-16 and 18-19 above, and further in view of US 2012/0055538, Lee et al.
All the limitations of claim 11 have been set forth above.
Regarding claim 17
Modified Heng teaches the solar cell as set forth above, wherein the first passivation layer (212) comprises at least one of silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide [Chang, paragraph 0083; Heng, Fig. 2 and paragraph 0042].
Modified Heng is silent to the first passivation layer (212) having a thickness in a range of 70nm to 180 nm.
Lee teaches a solar cell a passivation layer having a thickness 65 nm to 95 nm is effective in converting a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds to thereby prevent or reduce a recombination and/or a disappearance of carriers moving to the surface of the substrate [paragraphs 0047, 0053 and 0055].
Modified Heng and Lee are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first passivation layer of modified Heng to have a thickness in a range of 65 nm to 95 nm, as in Lee, because a passivation layer having a thickness within said range can effectively convert a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds thereby preventing or reducing a recombination and/or a disappearance of carriers moving to the surface of the substrate [Lee, paragraphs 0047, 0053 and 0055].
Regarding claim 20
Modified Heng teaches the solar cell as set forth above, wherein the second passivation layer (214) comprises at least one of silicon nitride, silicon oxide, silicon oxynitride, or silicon carbide [Chang, Fig. 11, paragraphs 0127, 0131, 0158-0459 and 0161; Heng, Fig. 2 and paragraph 0042]
Modified Heng is silent to the second passivation layer (40a) having a thickness in a range of 70nm to 180 nm.
Lee teaches a solar cell a passivation layer having a thickness 65 nm to 95 nm is effective in converting a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds to thereby prevent or reduce a recombination and/or a disappearance of carriers moving to the surface of the substrate [paragraphs 0047, 0053 and 0055].
Modified Heng and Lee are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second passivation layer of modified Heng to have a thickness in a range of 65 nm to 95 nm, as in Lee, because a passivation layer having a thickness within said range can effectively convert a defect, for example, dangling bonds existing at and around the surface of the semiconductor substrate into stable bonds thereby preventing or reducing a recombination and/or a disappearance of carriers moving to the surface of the substrate [Lee, paragraphs 0047, 0053 and 0055].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0138334, Lee et al. teaches a solar cell (100) comprising a semiconductor substrate 10, a first tunneling layers 52 comprising a first layer 52a and a second layer 52b, a second tunneling layer 54 comprising a first layer 54b and a second layer 54a, first conductive region 20 and second conductive region 30 [Figs. 1 and 14, paragraphs 0038 and 0171].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721